DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 44-46, 49-49, 63-67, 69 & 72-73 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaib (US 2014/0249613).
Kaib discloses the following;

44. A wearable ambulatory medical device to monitor and treat a patient's heart, comprising (e.g., element 100): a plurality of electrocardiogram (ECG) sensing electrodes (e.g., element 112) configured to be disposed about a body of a patient; a plurality of therapy electrodes (e.g., elements 114) configured to be disposed on a front and a back of the body of the patient; an electrode signal acquisition circuit (e.g., via the disclosed signal acquisition circuitry included in the connection pod 130) coupled to the plurality of ECG sensing electrodes and configured to sense, from three or more ECG channels, respective ECG signals, wherein each ECG channel of the three or more ECG channels comprises a different pairing of the ECG sensing electrodes of the plurality of ECG sensing electrodes (e.g., via the disclosed plurality of differential amplifier that receives ECG signals from different ones of the plurality of ECG sensing electrodes to provide different ECG signals to the control unit); and at least one processor (e.g., via the disclosed control unit 120) electrically coupled to the electrode signal acquisition circuit, the at least one processor being configured to analyze the respective ECG signals from the three or more ECG channels, instruct the electrode signal acquisition circuit to select at least one ECG channel from the three or more ECG channels based upon a quality of a respective ECG signal sensed from the at least one ECG channel, analyze the respective ECG signal sensed from the at least one ECG channel, and initiate treatment of the patient’s heart via one or more therapy electrodes based on analysis of the respective ECG signal {e.g., [0046]-[0049] & (Fig 1)}.

45. The wearable ambulatory medical device of claim 44, wherein the at least one processor is further configured to: detect an ECG channel of the three or more ECG channels with an ECG signal that is diminished relative to another ECG channel of the three or more ECG channels; and replace the ECG channel with the at least one ECG channel [e.g., 0047].


46. The wearable ambulatory medical device of claim 45, wherein the at least one processor is further configured to issue a notification in response to detection of electrode fall-off on the ECG channel (e.g., via the disclosed user interface pod 140, [0048]).

49. The wearable ambulatory medical device of claim 44, further comprising a driven ground electrode {e.g., [0046]-[0049] & (Fig 1)}.

50. The wearable ambulatory medical device of claim 49, wherein the plurality of therapy electrodes comprises at a front electrode and two back electrodes {e.g., [0051]-[0054], [0060] & (Figs 2AC-3AE)}.

51. The wearable ambulatory medical device of claim 49, further comprising a garment, wherein the plurality of ECG sensing electrodes and the plurality of therapy electrodes are integrated into the garment {e.g., [0046]-[0049] & (Fig 1)}.

52.  The wearable ambulatory medical device of claim 44, wherein the at least one processor is further configured to execute software to generate pairings from the plurality of ECG sensing electrodes {e.g., [0046]-[0049] & (Fig 1)}.

53.  The wearable ambulatory medical device of claim 52, wherein: the plurality of ECG sensing electrodes comprises first, second, and third ECG sensing electrodes (e.g., elements 112) that are distinct from one another; and the at least one processor is further configured to pair the first ECG sensing electrode with the second ECG sensing electrode in a first pair, and pair the first ECG sensing electrode with the third ECG sensing electrode in a second pair {e.g., via the use of the disclosed differential amplifiers, [0046]-[0049] & (Fig 1)}.

54. A wearable ambulatory medical device to monitor and treat a patient's heart, comprising: a garment (e.g., element 110) configured to be worn about a torso of a patient and comprising adjustable shoulder straps and an adjustable belt; a plurality of electrocardiogram (ECG) sensing electrodes sewn into the garment to be disposed about the torso of the patient; a driven ground in a same plane as at least two of the plurality of ECG electrodes; a plurality of therapy electrodes configured to be disposed on a front and a back of the torso of the patient to deliver a biphasic shock to the patient; an electrode signal acquisition circuit coupled to the plurality of ECG sensing electrodes and configured to sense, from a plurality of ECG channels, respective ECG signals, wherein each ECG channel of the plurality of ECG channels comprises a different pairing of the ECG sensing electrodes of the plurality of ECG sensing electrodes; and at least one processor electrically coupled to the electrode signal acquisition circuit, the at least one processor being configured to analyze the respective ECG signals from the plurality of ECG channels, instruct the electrode signal acquisition circuit to select at least one ECG channel from the plurality of ECG channels based upon a quality of a respective ECG signal sensed from the at least one ECG channel, analyze the respective ECG signal sensed from the at least one ECG channel, and initiate treatment of the patient’s heart via one or more therapy electrodes based on analysis of the respective ECG signal {e.g., [0046]-[0049] & (Fig 1)}.

55. The wearable ambulatory medical device of claim 54, wherein the plurality of ECG channels comprises three or more ECG channels (e.g., via the disclosed different ones of the plurality of ECG sensing electrodes 112, [0047]).

56. The wearable ambulatory medical device of claim 55, further comprising a holster (e.g., via the disclosed harness 110 including a belt, [0046]).

57. The wearable ambulatory medical device of claim 56, further comprising a control unit disposed within the holster (e.g., see Fig 1).

58. The wearable ambulatory medical device of claim 57, wherein: the control unit comprises the electrode signal acquisition circuit, and the at least one processor, and the control unit is electrically coupled to the plurality of ECG sensing electrodes and the plurality of therapy electrodes [e.g., 0047].

59. The wearable ambulatory medical device of claim 58, wherein the at least one processor is further configured to determine an ECG channel of the plurality of ECG channels with an ECG signal that is diminished relative to another ECG channel of the plurality of ECG channels [e.g., 0047].


63. A wearable ambulatory medical device to monitor and treat a patient's heart, comprising: a garment configured to be worn about a body of a patient; a plurality of electrocardiogram (ECG) sensing electrodes integrated into the garment to be disposed about the body of the patient; a plurality of therapy electrodes configured to be disposed on a front and a back of the body of the patient; an electrode signal acquisition circuit coupled to the plurality of ECG sensing electrodes and configured to sense, from a plurality of ECG channels, respective ECG signals, wherein each ECG channel of the plurality of ECG channels comprises a different pairing of a plurality of pairings; and at least one processor electrically coupled to the electrode signal acquisition circuit, the at least one processor being configured to execute software to generate the plurality of pairings from the plurality of ECG sensing electrodes, analyze the respective ECG signals from the plurality of ECG channels, instruct the electrode signal acquisition circuit to select at least one ECG channel from the plurality of ECG channels based upon signal-to-noise ratio of a respective ECG signal sensed from the at least one ECG channel, analyze the respective ECG signal sensed from the at least one ECG channel, and initiate treatment of the patient’s heart via one or more therapy electrodes based on analysis of the respective ECG signal {e.g., [0046]-[0049] & (Fig 1)}.

64. The wearable ambulatory medical device of claim 63, wherein the plurality of ECG sensing electrodes is sewn into the garment [e.g., 0046].

65. The wearable ambulatory medical device of claim 64, wherein the plurality of ECG sensing electrodes includes at least four ECG sensing electrodes (e.g., see Fig 1).


66. The wearable ambulatory medical device of claim 65, wherein the plurality of ECG channels comprises three or more ECG channels (e.g., [0046]-[0047]).

67.  The wearable ambulatory medical device of claim 66, wherein: the plurality of ECG sensing electrodes comprises first, second, and third ECG sensing electrodes that are distinct from one another; and the at least one processor is further configured to pair the first ECG sensing electrode with the second ECG sensing electrode in a first pair, and pair the first ECG sensing electrode with the third ECG sensing electrode in a second pair  (e.g., via the disclosed different ones of the plurality of ECG sensing electrodes 112, [0046]-[0047]).


69. The wearable ambulatory medical device of claim 68, further comprising an accelerometer [e.g., 0047].


72.  The wearable ambulatory medical device of claim 63, further comprising a driven ground electrode in a same plane as at least two of the plurality of ECG sensing electrodes (e.g., see Fig 1).

73. The wearable ambulatory medical device of claim 72, wherein the plurality of therapy electrodes comprises a front electrode disposed on the front of the body of the patient and two back electrodes disposed on the back of the body of the patient; and the plurality of therapy electrodes is configured to deliver a biphasic shock the patient {e.g., [0046]-[0049] & (Fig 1)}.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 47-48, 60-62, 68 & 70-71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaib (US 2014/0249613) in view of Volpe et al. (US 2008/312709).
Kaib discloses a wearable ambulatory medical device to monitor and treat a patient’s heart comprising a processor configured to analyze the ECG signals received from a plurality of ECG signals except wherein said processor is further configured to detect an ECG signal with noise greater than another and replace said signal, issue a notification in response to detection of noise on the ECG signal and/or detect an electrode fall-off on the at least ECG signal.  Volpe et al. teaches that it is known in the art to use a wearable defibrillator that can uses a sensing means, i.e. an accelerometer, to determine a patient’s body state during the detection an arrhythmia which can also detect a mechanically noisy environment, wherein said monitor can further notify and advise the patient on conditions such as if the monitor or belt of the wearable device has been hit and caused an electrode or therapy pad to fall-off and/or analyze each of a plurality of signals for noise contamination that may result from patient motion, muscle noise, etc. via the use of circuitry that acquire data from the monitor including a multiplexer channel select which can control and/or select specific signals via a switch (e.g., [0032], [0052]-[0053] & [0067]-[0069]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ambulatory device as taught by Kaib with the devices and methods used to detect a mechanically noisy environment as taught by Volpe et al. since such a modification would provide the wearable ambulatory medical device to monitor and treat a patient’s heart comprising a processor configured to analyze the ECG signals received from a plurality of ECG signals, wherein said processor is further configured to detect an ECG signal with noise greater than another and replace said signal, issue a notification in response to detection of noise on the ECG signal and/or detect an electrode fall-off on the at least ECG signal for providing the predictable results pertaining to efficiently detecting and providing an indicator that a mechanically noisy environment is the cause of an erroneous arrhythmia detection so as to further determine if a patient’s heart arrhythmias require treatment (e.g., Volpe [0032], [0052]-[0053] & [0067]-[0069]).  
Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. The examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Kaib (as cited) is not available as prior art to the claims under 35 U.S.C. 102(a)(1) or 103 since Kaib was published after the effective filing date of the claims pending.
The examiner disagrees and further points out that the effective filing date of the current application is March 11, 2022.  The current application is a continuation of multiple filed cases, however, the examination of the current claims is deemed under the effective date of the current application, i.e. the effective filing date of March 11, 2022.  The examiner also notes that the current claims were examiner with prior art designated as 102(b), (please see the below note*) which is defined below.   Kaib does qualify as prior art under 102(b) and therefore the original rejection above is maintained.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

*In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s arguments, filed August 17, 2022, with respect to the double patenting rejection have been fully considered and are persuasive and have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792